Title: To James Madison from Henry Lee, 24 August 1791
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. August 24h. 1791.
Soon after I parted with you, I left Phild. and quickly got here. My whole rout presented to me one continued scene of stock gambling; agriculture commerce & even the fair sex relinquished, to make way for unremitted exertion in this favourite pursuit—thousands even at this late hour entering into a line of life which they abhor, in order to participate in legal spoil & preserve in some degree their relative station & rank with their neighbors. What is astonishing in this business is, that all orders of people seem to reckon this appretiation of the public paper a positive proof of wisdom & integrity in govt. & bestow with a lavish hand their plaudits on those to whose sagacity & conduct they consider these beneficent effects attributable.
Quo⟨s d⟩eus vult perdere
⟨p⟩rius que dementat
never presented itself with more prophetic vengeance to the sons of man.
But I cannot devise any plan of correcting this evil without risking a greater. Government has so connected the thing with itself that the destruction of the one will convulse the other.
I wish good & influential characters of the various states had gone into the bank—then they might have influenced councils & measures & this way some correction might have been administer⟨ed⟩ to the evil.
Being so lately returned I can say nothing about the temper of the people. Hereabouts all is submission & confidence. I enclose you some claims which please to negotiate, as I really know not what to do for the poor fellows. Yours affy.
Henry Lee
